Citation Nr: 1823541	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel






INTRODUCTION

The Veteran had active duty from October 1975 to February 1976, with active duty for training from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2014, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in September 2014, he withdrew his hearing request.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, which he contends had onset during service or is due to medication required to treat his service-connected depression.  The Veteran reports that treating clinicians and medical literature confirm his contention; however, a favorable medical opinion or the referenced medical literature have not been associated with the claims file.  See, e.g., Substantive appeal (August 28, 2014).

Historically, service treatment records show that the Veteran denied frequent trouble sleeping.  See, e.g., Medical Evaluation Board, Report of Medical History (September 28, 1992).  VA treatment records document complaints of fragmented sleep, snoring, and excessive daytime sleepiness as early as October 27, 2010.  See also VA treatment record (May 6, 2011) (showing that the Veteran's wife reported symptoms for a while).  At this time, the Veteran was taking medication for his service-connected depression.  See, e.g., VA treatment record (April 4, 2011).  The Veteran referred for VA polysomnogram, which, on December 23, 2011, revealed obstructive sleep apnea.  In December 2011, the Veteran submitted a service connection claim for sleep apnea.

On VA examination in February 2012, the Veteran reported symptoms of sleep apnea since service.  A VA examiner opined that the Veteran's current sleep apnea is less likely due to his service-connected depression as medical literature indicates that depression causes insomnia but not sleep apnea.

The Board finds that the February 2012 VA examiner's opinion does not adequately discuss the lay evidence of symptoms since service and whether the Veteran's current sleep apnea is proximately due to or the result of medication prescribed for his service-connected depression.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the examiner must consider all raised theories of entitlement); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the examiner must address lay evidence of symptoms since service even in the absence of contemporaneous medical evidence).  Accordingly, an addendum opinion is needed to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his sleep apnea symptoms, to specifically include when such symptoms began.

2.  Forward the claims file to an appropriate medical professional to address each of the following questions:

Is it at least as likely as not that the Veteran's current sleep apnea was incurred in or is otherwise related to the Veteran's military service?  The clinician is to address the Veteran's report of sleep apnea symptoms since service (See VA examination February 2012) as well as his wife's report of symptoms for "a while" (see VA treatment record May 6, 2011).

Is it at least as likely as not that the current sleep apnea was caused, proximately due to, and/or permanently aggravated by the Veteran's service-connected depression, to include any required medication?  The clinician is to address the Veteran's assertion that medical literature and his treating clinicians indicate that his depression medication causes increased incidents of sleep apnea.  See, e.g., Substantive appeal (August 28, 2014).

Another examination of the Veteran should only be performed if deemed necessary.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

